DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 22 July 2021 have been fully considered but they are not persuasive. Applicant argues that Conners does not teach or suggest cutting one strip to form two boards.  It is noted that this is merely an intended use limitation for an apparatus claim.  As such, the cross cut saw merely has to be capable of performing said function (it need not even disclose this function).  Applicant has provided no evidence that Conners is incapable of performing this function.  Further, the cross cut saw of Conners does create at least two pieces of flitch from a single board as cross cutting by definition is cutting a single piece of wood into multiple pieces (at least two).  Applicant further argues that Conners does not disclose that each board is separately edge cut to different widths.  Again this is merely an intended use limitation of the device and again applicant has provided no evidence that Conners is incapable of performing this function.  Also, as seen in Conners, column 5, lines 50-54, after the wood is crosscut it is then edged i.e. cutting the edges of the workpiece (Conners uses the term ripping) to create a product of a required width.  As discussed throughout Conners (see for instance column 17, lines 19-47) the goal of Conners invention is to scan an cut piece of wood in order to create an optimized cutting solution.  As discussed in column 31, lines 26-42, one piece of information sent for optimizing the .  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,960,104 to Conners et al (Conners) in view of U.S. Patent No. 6,240,821 to Landers et al (Landers).
Concerning claim 1, Conners discloses in a lumber edger comprising: 
a conveyor (16, 20) for conveying flitch; 
a scanner (12, 40, 42, 86, 90, 92, 100) for scanning dimensions of the flitch; 
a computer (230, 232) in communication with the scanner, the computer system is configured to determine edge cut positions on the flitch (as it is capable of doing so); 
edger saws (column 5, lines 50-54) constructed to edge the flitch at the edge cut positions (as it discloses cutting to the desired width); 
wherein the improvement comprises: 

the computer system (230, 232) is configured to determine at least one cross cut position on the flitch so that the computer system can independently determine edge cut positions for each piece of the flitch separated by the at least one cross cut position (as it is capable of doing so).
However Conners does not disclose a skew structure.
Landers discloses a lumber cutting system comprising:
a conveyor (50, 70) for conveying flitch; 
a scanner (34) for scanning dimensions of the flitch; 
a computer (38) in communication with the scanner, the computer system is configured to determine edge cut positions on the flitch (as it is capable of doing so); 
edger saws (14, see column 5, lines 54-56) constructed to edge the flitch at the edge cut positions; and 
skew structure (80, 130) to laterally position and skew the flitch in relation to the edger saws, wherein the improvement comprises:
the computer system (38) is configured to determine at least one cross cut position on the flitch so that the computer system can independently determine edge cut positions for each piece of the flitch separated by the at least one cross cut position (as it is capable of doing so); and

While Landers does not disclose a cross cut saw configured to cross cut the flitch prior to the flitch being edge cut by the edger, it does disclose the boards (16), which are to be edged, have already been cut from a cant (column 5, lines 63-65) and have the same issues as those cross cut in Conners (prior to Conners edging those boards).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the skew structure of Landers to the edger infeed of Conners because, as disclosed by Landers, having a proper computer controlled skew system allows for cutting to boards to optimize the amount of useable lumber and prevent having irregular edges (column 6, line 26 to column 7, line 2).
Concerning claim 2, Conners in view of Landers discloses the computer system is configured to determine the at least one cross-cut position and edge cut positions to provide the largest size of boards that can be cut from the flitch, taking into account that the flitch can be cross cut into smaller pieces of flitch (as the computer of the combination is capable of doing so).
Concerning claim 3, Conners in view of Landers discloses the computer system is configured to determine different widths between edge cut lines for each piece of the flitch separated by the at least one cross cut position (as the computer of the combination is capable of doing so).
Concerning claim 4, Conners discloses in a lumber edger comprising: 

a scanner (12, 40, 42, 86, 90, 92, 100) for scanning dimensions of the flitch; 
a computer (230, 232) in communication with the scanner, the computer system is configured to determine edge cut positions on the flitch (as it is capable of doing so); 
edger saws (column 5, lines 50-54) constructed to edge the flitch at the edge cut positions (as it discloses cutting to the desired width); 
wherein the improvement comprises: 
a cross cut saw (column 5, lines 49-50) configured to cross cut the flitch prior to the flitch being edge cut by the edger (column 5, lines 49-52); and 
the computer system (230, 232) is configured to independently determine edge cut positions for each of the first and second pieces of flitch, wherein the first edge cut positions for the first piece of flitch and the second edge cut positions for the second piece of flitch have different widths (as it is capable of doing so).
However Conners does not disclose a skew structure.
Landers discloses a lumber cutting system comprising:
a conveyor (50, 70) for conveying flitch; 
a scanner (34) for scanning dimensions of the flitch; 
a computer (38) in communication with the scanner, the computer system is configured to determine edge cut positions on the flitch (as it is capable of doing so); 

skew structure (80, 130) to laterally position and skew the flitch in relation to the edger saws, wherein the improvement comprises:
the computer system (38) is configured to independently determine edge cut positions for each of the first and second pieces of flitch, wherein the first edge cut positions for the first piece of flitch and the second edge cut positions for the second piece of flitch have different widths (as it is capable of doing so); and
the skew structure (80, 130) is configured to independently skew the first piece of flitch from the second piece of flitch so that the edger saws can first edge cut the first piece of flitch at a different width than the second edge cut of the second piece of flitch (column 9, lines 23-26).
While Landers does not disclose a cross cut saw configured to cross cut the flitch prior to the flitch being edge cut by the edger, it does disclose the boards (16), which are to be edged, have already been cut from a cant (column 5, lines 63-65) and have the same issues as those cross cut in Conners (prior to Conners edging those boards).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the skew structure of Landers to the edger infeed of Conners because, as disclosed by Landers, having a proper computer controlled skew system allows for cutting to boards to optimize the amount of useable lumber and prevent having irregular edges (column 6, line 26 to column 7, line 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        10/25/2021